internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-109394-13 ----------------------- cc lb_i ctm pnx taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------------------- ---------------------------------- ------------------------------------------- ------------------ legend taxpayer company a date a mine a b audit period date company b site a mine b mine c mine d mine e ------------------------------------------ --------------------------------------------------- ----------------- ------ ------------------------ ---- ----------------- -------------------- ---------------------------------- --------------- -------------------- ---------------------------- --------------------- ---------------------------- tam-109394-13 mine f ----------------------- mine g year year years dollar_figurec dollar_figured year dollar_figuree dollar_figuref dollar_figureg year ------------------------------ ------- ------- ------------------ ------------------ ---------------- ------- -------------- -------------- ---------------- ------- issues is taxpayer required to recapture_mining_exploration_expenditures that taxpayer failed to recapture in years that are closed by the statute_of_limitations is the recapture of mining exploration expenses a method_of_accounting and if so does taxpayer's practice of deducting exploration_costs as incurred without recapture provide a clear_reflection_of_income conclusions taxpayer is required to recapture_mining_exploration_expenditures that taxpayer failed to recapture in years that are closed by the statute_of_limitations the recapture of mining_exploration_expenditures is a method_of_accounting taxpayer's practice of deducting exploration_costs as incurred without recapture fails to provide a clear_reflection_of_income therefore exam is authorized by sec_446 to place taxpayer on a method_of_accounting that clearly reflects income the alternative methods of recapture described in sec_617 and sec_617 both are authorized by statute and thus both should be considered to provide a clear_reflection_of_income it lies within exam’s broad discretion to place taxpayer on either the sec_617 or sec_617 method of recapture the new method generally should be imposed in the earliest taxable_year under examination once the accounting_method change is imposed by exam the computation and recognition of an appropriate adjustment under sec_481 becomes mandatory to eliminate any distortions duplications or omissions of income or deductions caused by the accounting_method change the taxable_income for the year_of_change and the following taxable years is determined under the new method_of_accounting as if the new method had always been used facts tam-109394-13 taxpayer an international mining company acquired company a as part of a stock acquisition on date prior to its acquisition by taxpayer company a purchased an a interest in mine a company a subsequently purchased additional interests in mine a and owned a b interest during the audit period the owners of mine a treated this as a joint_venture and elected out of being treated as a partnership under subchapter_k therefore each owner includes on its own return the operating income and expenses with respect to its ownership_interest on date company a transferred its b interest in mine a to company b and retained two royalty interests a production_royalty and a bonus royalty there are several mines for which exploration_costs were incurred at site a mine b mine c mine d mine e mine f mine g and mine h on its year corporate tax_return taxpayer elected under sec_614 and sec_1_614-3 of the income_tax regulations to aggregate all operating interests in mine d as it reached the development phase in year in year taxpayer elected to include mine b and mine e in the mine d aggregation taxpayer represents that it aggregated mines b c d and e as one mine during years taxpayer deducted under sec_617 dollar_figurec of mining_exploration_expenditures for all its operating interests taxpayer’s adjusted_exploration_expenditures aee were dollar_figureh taxpayer elected to recapture its aee by foregoing depletion deductions pursuant to sec_617 mine c was in production when taxpayer purchased mine b in year taxpayer commenced production on mine b taxpayer had deducted dollar_figuree of exploration_costs for mine b taxpayer recaptured dollar_figuref of those costs for years prior to year taxpayer failed to recapture dollar_figureg of its dollar_figureh of aee those years are closed by the statute_of_limitations law and analysis sec_611 provides in part that in the case of mines oil_and_gas wells other natural deposits and timber there shall be allowed as a deduction in computing taxable_income a reasonable allowance for depletion and for depreciation of improvements according to the peculiar conditions in each case such reasonable allowance in all cases to be made under regulations prescribed by the secretary sec_1_611-0 of the income_tax regulations provides that sec_1_611-1 through inclusive are prescribed under the authority granted the secretary or_his_delegate by sec_611 to prescribe regulations under which a reasonable allowance for depletion and depreciation of improvements shall be allowed according to the peculiar conditions in each case in the case of mines oil_and_gas wells other natural deposits and timber tam-109394-13 sec_1_611-1 provides in part that in the case of exhaustible natural_resources other than standing timber the allowance for depletion shall be computed upon either the adjusted depletion basis of the property see sec_612 relating to cost_depletion or upon a percentage of gross_income_from_the_property see sec_613 relating to percentage_depletion whichever results in the greater allowance for depletion for any taxable_year sec_1_611-2 provides that after the amount of basis applicable to the mineral_property under sec_612 has been determined for the taxable_year the cost_depletion for that year shall be computed by dividing such amount by the number of units of mineral remaining as of the taxable_year and by multiplying the depletion_unit so determined by the number of units of mineral sold within the taxable_year sec_612 provides that except as otherwise provided in subchapter_i the basis on which depletion is to be allowed in respect of any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain upon the sale_or_other_disposition of such property sec_1_612-1 provides that the basis upon which the deduction for cost_depletion under sec_611 is to be allowed in respect of any mineral or timber property is the adjusted_basis provided in sec_1011 for the purpose of determining gain upon the sale_or_other_disposition of such property except as provided in sec_1_612-1 the adjusted_basis of such property is the cost or other basis determined under sec_1012 relating to the basis_of_property adjusted as provided in sec_1016 relating to adjustments to basis and the regulations under such sections sec_1_611-2 provides that every taxpayer claiming and making a deduction for depletion of mineral_property shall keep a separate_account in which shall be accurately recorded the cost or other basis provided by sec_1012 of such property together with subsequent allowable capital additions to each account and all the other adjustments required by sec_1016 mineral_property accounts shall thereafter be credited annually with the amounts of the depletion so computed in accordance with sec_611 or sec_613 and the regulations thereunder or the amounts of the depletion computed in shall be credited to depletion reserve accounts no further deductions for cost_depletion shall be allowed when the sum of the credits for depletion equals the cost or other basis of the property plus allowable capital additions however depletion deductions may be allowable thereafter computed upon a percentage of gross_income_from_the_property sec_1_613-1 provides that in the case of a taxpayer computing the deduction for depletion under sec_611 with respect to minerals on the basis of a percentage of gross_income_from_the_property as defined in sec_613 and sec_1_613-3 and sec_1_613-4 the deduction shall generally be the percentage of the gross_income as specified in sec_613 and sec_1_613-2 tam-109394-13 sec_617 provides that at the election of the taxpayer otherwise deductible expenditures paid_or_incurred during the taxable_year for the purpose of ascertaining the existence location extent or quality of any deposit of ore or other mineral and paid_or_incurred before the beginning of the development stage of the mine shall be allowed as a deduction in computing taxable_income for provisions relating to elections under sec_617 see c for provisions relating to expenditures to which sec_617 applies exploration_expenditures see sec_1 a and b sec_617 provides that if in any taxable_year any mine with respect to which expenditures were deducted pursuant to sec_617 reaches the producing_stage then if the taxpayer so elects with respect to all such mines reaching the producing_stage during the taxable_year he shall include in gross_income for the taxable_year an amount equal to the adjusted_exploration_expenditures with respect to such mines and the amount so included in income shall be treated for purposes of this subtitle as expenditures which i are paid_or_incurred on the respective dates on which the mines reach the producing_stage and ii are properly chargeable to capital_account for provisions relating to elections under sec_617 see sec_1_617-3 sec_617 provides that if in any taxable_year any mine with respect to which expenditures were deducted pursuant to sec_617 reaches the producing_stage then if sec_617 does not apply with respect to any such mine the deduction for depletion under sec_611 with respect to the property shall be disallowed until the amount of depletion which would be allowable but for this subparagraph equals the amount of the adjusted_exploration_expenditures with respect to such mine sec_617 provides that the basis of any property shall not be reduced by the amount of any depletion which would be allowable but for the application of this section sec_617 provides that adjusted_exploration_expenditures means with respect to any property or mine a the amount of the expenditures allowed for the taxable_year and all preceding_taxable_years as deductions under subsection a to the taxpayer or any other person which are properly chargeable to such property or mine and which but for the election under subsection a would be reflected in the adjusted_basis of such property or mine reduced by b for the taxable_year and for each preceding_taxable_year the amount if any by which i the amount which would have been allowable for percentage_depletion under sec_613 but for the deduction of such expenditures exceeds ii the amount allowable for depletion under sec_611 properly adjusted for any amounts included in gross_income under subsection b or c and for any amounts of gain to which subsection d applied issue is taxpayer required to recapture_mining_exploration_expenditures that taxpayer failed to recapture in years that are closed by the statute_of_limitations tam-109394-13 taxpayer deducted mining_exploration_expenditures under sec_617 which it elected to recapture by foregoing depletion deductions pursuant to sec_617 taxpayer recaptured a portion of its exploration_expenditures but failed to recapture the full amount of those expenses some of the years in which taxpayer was required to recapture by foregoing depletion deductions are now closed by the statute_of_limitations taxpayer takes the position that because sec_1_617-3 provides that depletion is to be disallowed for the taxable_year in which the mine reaches the producing_stage and each subsequent year recapture must occur in the earliest year to which it can apply and then must be applied to the next earliest year and years until the full amount of the aee has been recaptured a portion of the aee equal to the amount of the depletion deduction that otherwise would have been allowable for each year is attributable to that year and cannot be recaptured in another year thus if taxpayer fails to recapture exploration expenses in a year in which recapture is required and that year is closed by the statute_of_limitations then those expenses are not subject_to recapture we agree that under sec_1_617-3 recapture should occur in the earliest year to which it can apply and then be applied to the next earliest year and years until the full amount of the aee has been recaptured however taxpayer’s position that exploration expenses that were not recaptured in a year that is closed by the statute_of_limitations are not subject_to recapture is inconsistent with sec_617 sec_1_617-3 and the legislative_history underlying sec_617 sec_617 provides that if sec_617 does not apply to a mine no depletion deduction is allowed with respect to the property until the amount of depletion deductions otherwise allowable equals the amount of the aee with respect to that mine similarly sec_1_617-3 disallows depletion deductions until the aggregate amount of depletion that would be allowable but for sec_617 equals the amount of the aee the senate_finance_committee report underlying sec_617 states that under the election to forego depletion deductions from a property until this equals the exploration_expenditures the amount of the depletion_allowance disallowed is limited to the amount of the adjusted_exploration_expenditures with respect to a mine s report no 89th cong 2nd sess 1966_2_cb_778 thus the statute the regulations and the legislative_history make clear that a taxpayer that recaptures exploration expenses under sec_617 must forgo depletion deductions that in the aggregate equal the amount of the aee with respect to the mine nothing in the statute the regulations or the legislative_history indicates that a portion of the aee equal to the amount of the depletion deduction that otherwise would have been allowable for a given year is attributable to that year and is not subject_to recapture if the year is closed under taxpayer’s position the amount of depletion tam-109394-13 deductions taxpayer’s foregoes would not equal the aee thus taxpayer’s position is inconsistent with sec_617 sec_1_617-3 and the legislative_history underlying sec_617 issue is the recapture of mining exploration expenses a method_of_accounting and if so does taxpayer's practice of deducting exploration_costs as incurred without recapture provide a clear_reflection_of_income involuntary accounting_method changes sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income see also sec_1_446-1 sec_1_446-1 provides in part that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income the method used by the taxpayer determining when income is to be accounted for generally will be acceptable if it accords with generally_accepted_accounting_principles is used consistently by the taxpayer from year to year and is consistent with the income_tax regulations the commissioner has broad discretion in determining whether a taxpayer’s method_of_accounting clearly reflects income and the commissioner’s determination must be upheld unless it is clearly unlawful see 439_us_522 664_f2d_881 2nd cir cert_denied 457_us_1133 once the commissioner has determined that the taxpayer’s method_of_accounting does not clearly reflect income the commissioner has broad discretion in selecting a method_of_accounting that the commissioner believes properly reflects the income of a taxpayer the commissioner’s selection may be challenged only upon showing an abuse_of_discretion by the commissioner see 420_f2d_352 1st cir 430_f2d_679 9th cir 190_f2d_330 10th cir cert_denied 342_us_860 an examining agent who determines that a taxpayer's method_of_accounting is impermissible may propose an adjustment with respect to that method only by changing the taxpayer's method_of_accounting except as provided in section dollar_figure of revproc_2002_18 2002_1_cb_678 relating to previous accounting_method changes made by a taxpayer without obtaining the requisite consent under sec_446 an examining agent changing a taxpayer's method_of_accounting will select a new method_of_accounting by tam-109394-13 properly applying the law to the facts determined by the agent the method selected must be a proper method_of_accounting and will not be a method contrived to reflect the hazards_of_litigation see revproc_2002_18 sec_3 dollar_figure to an examining agent changing a taxpayer's method_of_accounting will make the change in a year under examination ordinarily the change will be made in the earliest taxable_year under examination or if later the first taxable_year the method is considered to be impermissible although an examining agent may defer the year_of_change to a later taxable_year in appropriate circumstances an examining agent will not defer the year_of_change in order to reflect the hazards_of_litigation moreover an examining agent will not defer the year_of_change to later than the most recent year under examination on the date of the agreement finalizing the change see revproc_2002_18 sec_5 an examining agent changing a taxpayer's method_of_accounting ordinarily will impose a sec_481 adjustment subject_to a computation of tax under sec_481 if applicable the sec_481 adjustment whether positive or negative will be taken into account entirely in the year_of_change see sec_1_448-1 revproc_2002_18 sec_5 what constitutes a change in method_of_accounting sec_1_446-1 provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the taxable_year in which taxable_income is reported see revproc_97_27 1997_1_cb_680 sec_2 revproc_2002_9 2002_1_cb_327 sec_2 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 415_f2d_1341 7th cir an accounting practice that involves the timing of when an item is included in income or when it is deducted is considered a method_of_accounting 112_tc_270 color arts inc v commissioner t c memo although a method_of_accounting may exist under the definition in sec_1_446-1 without the necessity of a pattern of consistent treatment in most instances a method_of_accounting is not established for an item without such consistent treatment see sec_1_446-1 the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns without tam-109394-13 regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 if a taxpayer treats an item properly in the first return that reflects the item however the taxpayer has adopted a method_of_accounting for that item see revrul_90_38 1990_1_cb_57 a change in accounting_method does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example a change from treating an item as a personal_expense to treating it as a business_expense is not a change in method_of_accounting because it does not involve the proper timing of an item_of_income or deduction see sec_1_446-1 where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable 126_tc_322 88_tc_1069 diebold inc v united_states cl_ct 891_f2d_1579 fed cir cert_denied 498_us_823 under the foregoing principles a consistent practice for determining when a taxpayer recognizes deductions for a type of expense generally constitutes a method_of_accounting and a change from one such practice to another generally constitutes a change in method_of_accounting thus a change from deducting officers’ bonuses in the year they are declared to deducting the bonuses in the year following the declaration year constitutes a change in method_of_accounting summit sheet metal co v commissioner t c memo and a change from deducting real_estate_taxes when paid to deducting these taxes when incurred is also a change in method_of_accounting sec_1_446-1 example courts have found accounting_method changes in similar circumstances involving a variety of different types of expenses including vacation pay 317_f2d_604 2nd cir interest 50_tc_750 aff’d 415_f2d_1341 7th cir 28_fedclaims_320 882_f2d_820 3rd cir customer rebates 743_f2d_781 11th cir and related_party payables bosamia v commissioner 661_f2d_250 5th cir similarly a change from deducting an expense when paid_or_incurred to capitalizing such expense or vice versa generally constitutes a change in method_of_accounting expensing and capitalization generally result in the same cumulative taxable_income over the lifetime of the taxpayer for example an expenditure of dollar_figure that is deducted in full when it is paid_or_incurred reduces a taxpayer’s lifetime taxable_income by dollar_figure if the same expenditure is capitalized taxpayer’s lifetime taxable_income will tam-109394-13 also be reduced by dollar_figure through deductions for depreciation or amortization recognition of basis resulting in a reduction of gain or an increase of loss on sale or disposition of the asset or a combination of the foregoing treating changes between expensing and capitalization as changes in method_of_accounting is supported by sec_1_446-1 which provides that a correction to require depreciation or amortization in lieu of a deduction for the cost of depreciable or amortizable assets that had been consistently treated as an expense in the year of purchase or vice versa is a change in method_of_accounting see also 114_tc_293 change in treatment of ‘dismantlement removal and restoration costs’ from deduction when work is performed to capitalization constituted accounting_method change 114_tc_473 aff’d 253_f3d_711 11th cir change in treatment of preproductive citrus growing costs from deduction to capitalization 115_tc_554 change in treatment of asset costs from capitalizing and depreciating to deducting when incurred constituted accounting_method change sunoco inc v commissioner t c memo change in treatment of miner’s ‘overburden removal costs’ from developmental costs spread as deductions to production_costs included in cost_of_goods_sold constituted a change in method_of_accounting and 75_tc_497 supplemented by 82_tc_122 change in treatment of certain railway maintenance_expenses from capitalization into embankments to deduction as work is performed constitutes a change in method_of_accounting sec_481 adjustments sec_481 provides that in computing the taxpayer's taxable_income for any taxable_year year_of_change if such computation is under a method_of_accounting different from the method under which the taxpayer's taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer see also sec_1_448-1 a change in method_of_accounting to which sec_481 applies includes a change in treatment of a single material_item see sec_1_481-1 343_f2d_568 5th cir knight-ridder v united_states f 2d pincite peoples bank trust v commissioner f 2d pincite 42_tc_386 when there is a change in method_of_accounting to which sec_481 is applied income for the taxable_year preceding the year_of_change must be determined under the method_of_accounting that was then employed and income for the year_of_change and tam-109394-13 the following taxable years must be determined under the new method_of_accounting as if the new method had always been used revproc_97_27 sec_2 once the commissioner has imposed a change in method_of_accounting the application of sec_481 to such change is patent and mandatory 78_tc_705 emert v commissioner t c memo hitachi sales corp of america v commissioner t c memo supp t c memo an adjustment under sec_481 can include amounts attributable to taxable years that are closed by the statute_of_limitations 114_tc_1 aff’d 273_f3d_875 9th cir 126_tc_322 aff’d 518_f2d_357 6th cir graff chevrolet co v campbell f 2d pincite 138_f3d_1286 9th cir 80_tc_895 395_f2d_500 10th cir spang industries inc v united_states cl_ct rev’d on other grounds 791_f2d_906 fed cir exploration cost recapture although mining_exploration_expenditures are capital by nature sec_617 allows a taxpayer to elect to deduct these expenditures in the year paid_or_incurred if a taxpayer deducts its mining_exploration_expenditures as paid_or_incurred the taxpayer must recapture these expenses under sec_617 when the mine reaches the producing_stage speaking in broad terms this recapture is accomplished in either of two ways under the first alternative in sec_617 the taxpayer must include the already deducted mining expenditures in gross_income while increasing the recoverable cost_basis non-exploration cost of the mine of the mine by the amount recognized as income under the second alternative in sec_617 the taxpayer does not include the already deducted mining expenditures in the basis of the recoverable cost of the mine rather the taxpayer refrains from taking depletion deductions until the amount of foregone deductions equals the amount of exploration expenses previously deducted however the denied depletion deductions do not reduce the amounts of non- exploration cost_basis of the mine it merely defers the onset of recovering such basis the function of recapture under sec_617 is to limit the time_value_of_money benefit that taxpayer acquired by deducting exploration_expenditures when paid_or_incurred instead of treating them as capital expenditures not eligible for cost_recovery until the mine begins production or thereafter under sec_617 the limitation is accomplished by requiring taxpayer to recognize as gross_income the exploration_expenditures previously deducted once the mine reaches production this effectively limits the time value benefit of the early deduction of exploration_costs to the period before production is achieved under sec_617 the limitation is accomplished by denying taxpayer depletion deductions until the denied deductions equal the amount of exploration_expenditures tam-109394-13 the time value benefit from early deduction is effectively reduced by the delay in recovering the non-exploration cost_basis of the mine recapture under sec_617 has no permanent impact on the amount of exploration_costs recovered against taxable_income over the lifetime of the taxpayer thus under sec_617 a taxpayer incurring dollar_figure of exploration_costs would deduct dollar_figure as paid_or_incurred during the pre-production phase recognize dollar_figure of gross_income when production begins and recognize dollar_figure thereafter in depletion deductions or adjusted_basis under sec_617 a taxpayer would recognize dollar_figure as paid_or_incurred during the pre-production phase with no further consequences related to the exploration_expenditures under either alternative taxpayer would ultimately reduce its taxable_income by dollar_figure of exploration_costs albeit in different amounts and different taxable years similarly the amount of non-exploration cost_basis recovered against taxable_income is the same for both forms of recapture only the amounts and taxable years differ the choice of recapture provision can affect the cumulative lifetime amount of depletion deductions in excess of cost_basis the amount of percentage_depletion and whether it exceeds cost_depletion depends upon numerous factors that differ among taxable years thus the difference between sec_617 and sec_617 recapture with respect to the taxable years in which a depletion deduction may be taken can produce different amounts of depletion deduction if any claimed in excess of cost_basis for purposes of analysis under sec_446 however it is appropriate to disaggregate the depletion deduction into cost_depletion and the recovery_of actual or out-of-pocket costs and percentage_depletion a deduction not reflecting cost_recovery as discussed above the purpose of recapture is to impact the timing of cost_recovery and thus any collateral consequence that different cost_recovery timing methods would have upon the cumulative amount of depletion deductions not reflecting cost_recovery is irrelevant to the determination of whether recapture constitutes a method_of_accounting for purposes of sec_446 and sec_481 taxpayer's practice deducting exploration_costs as incurred without recapture and the statutorily prescribed practice of deducting exploration_costs with recapture under sec_617 result in the same amount of exploration_costs being recognized over the lifetime of taxpayer only the timing taxable years and amounts are different accordingly exam's adjustments constitute a change in method_of_accounting under sec_446 and sec_481 in the present case taxpayer deducted exploration_costs as paid_or_incurred but failed to recapture these exploration_costs as required by sec_617 accordingly taxpayer’s method_of_accounting for exploration_costs failed to provide a clear_reflection_of_income and exam is authorized by sec_446 to place taxpayer on a method_of_accounting that clearly reflects income the alternative methods of recapture described in sec_617 and sec_617 are both authorized by statute and thus should both be tam-109394-13 considered to provide a clear_reflection_of_income thus it lies within exam’s broad discretion to place taxpayer on either the sec_617 or sec_617 method of recapture should sec_481 adjustments be recognized for the accounting_method changes imposed by exam may such adjustments reflect amounts attributable to closed taxable years as concluded above the exam adjustments requiring taxpayer to recapture its exploration_expenditures constitute a change in method_of_accounting the new method should generally be imposed in the earliest taxable_year under examination and be made with an adjustment under sec_481 revproc_2002_18 sec_5 the taxable_income for the year_of_change and the following taxable years is determined under the new method_of_accounting as if the new method had always been used once the accounting_method change is imposed by exam the computation and recognition of an appropriate adjustment under sec_481 becomes mandatory to eliminate any distortions duplications or omissions of income or deductions caused by the accounting_method change the sec_481 adjustment reflects relevant amounts from any taxable years preceding the year_of_change even if such years are closed by the statute_of_limitations compare earthquake sound corp v commissioner t c memo sec_481 adjustment to eliminate duplicated deductions resulting from accounting_method change could be imposed even though related years in which duplicate deductions were taken have been closed by the statute_of_limitations caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
